Title: From Thomas Jefferson to Gouverneur Morris, 29 April 1792
From: Jefferson, Thomas
To: Morris, Gouverneur


          
            Dear Sir
            Philadelphia Apr. 29. 1792.
          
          Being in want of an aid in my kitchen, and having at Paris had one who on occasion could supply his principal, I have desired my Maitre  d’hotel to write to engage him to come to me. The inclosed letter to a Madame François is on that subject, and I have taken the liberty of desiring that the person (Henri by name) may present himself to you, in hopes that you will be so good as to direct him how to come, that is to say, by the Diligence to Havre, where M. de la Motte will find him a passage. My letter to M. de la Motte, left open for your perusal, will let you see how he is to be provided for. The trouble of forwarding that as well as the letter to Madame François I am obliged to put on you, as well as to encourage the young man to come. There is a possibility he may be married. His wife might probably employ herself advantageously in this city if she can do any thing: but I should not chuse to add the burthen of her passage to that of his. Perhaps he can pay that himself. The wages offered him are those I pay my other servants, 7. Dollars a month and their board and lodging. Pardon my troubling you with this petty business, and be assured of the sentiments of esteem & respect with which I am Dear Sir your most obedient humble servt.,
          
            Th: Jefferson
          
        